Citation Nr: 1538025	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1968 and from March 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the RO, which confirmed and continued the denial of service connection for prostate cancer.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2011, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure.

2.  Some of the new evidence received since the Board's June 2011 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for prostate cancer, including as due to herbicide exposure.




CONCLUSIONS OF LAW

1.  The Board's June 2011 decision is final.  38 C.F.R §§ 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The Veteran seeks service connection for prostate cancer based on in-service exposure to herbicides.  This claim was previously considered and denied by the Board in a June 2011 decision.  The claim was denied as the evidence was against a finding that the Veteran was exposed to herbicides in service.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.1100, 20.1104 (2010).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2011 Board decision, VA has received new and material evidence that suggests the Veteran was exposed to herbicides in service, including a March 2012 statement from R.R. that asserts the USS Chandler was involved in several missions 100 yards off the coast of the Republic of Vietnam while the Veteran was aboard the ship during the Vietnam War.  R.R. elaborated that he observed herbicides dispensed and that the ship was blanketed for several hours by herbicides.  In an April 2012 statement, W.S. wrote that the USS Albert David anchored in Da Nanag Harbor and boats were sent to shore to pick up supplies and mail.  He added that the Veteran probably would have been the signal man on duty and would have been aboard a boat that was sent to shore.  Lastly, B.R. submitted an April 2012 statement reiterating that the USS Albert David sent boats to shore many times and sent a signalman on each trip.  These lay statements are presumed credible for the purpose of determining whether they are new and material.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  As such, the claim for entitlement to service connection for prostate cancer is reopened.  To this limited extent, the claim is granted.



ORDER

The application to reopen the claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure, is granted.


REMAND

In an April 2009 memorandum, the AOJ confirmed that the Veteran served aboard the USS Columbus, which was in the official waters of the Republic of Vietnam from September 4, 1964, to September 22, 1964, and from October 7, 1964, to October 15, 1964.  The Veteran also served on the USS Theodore E. Chandler, USS Albert David, and USS Davidson.  The AOJ obtained ship histories for the USS Chandler and the USS Albert David and noted that the USS Chandler was close to the shore of Vietnam from December 1967 to February 1968 and provided gunfire support.  The USS David reported to Da Nang, Vietnam, in November 1969 and began gunfire support duty.  The Board finds that further development is necessary to determine whether R.R., W.S., and B.R. were on the same ship as the Veteran for the time periods that are claimed.

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) determined that VA's definition of inland waterways does not reflect VA's fair and considered judgment, and therefore is not entitled to deference.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  In light of the Court's holding in Gray, VA has amended it's procedures in determining the definition of an inland waterway in Vietnam.  On remand, the AOJ must take into account these amended procedures to determine if the Veteran's service constitutes service within an inland waterway of Vietnam.

A review of the Veteran's file indicates that the most recent VA treatment records are dated in March 2013.  Therefore, a remand is also necessary to obtain the Veteran's most recent VA treatment records. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appropriate agency and request a review of shipboard manifest logs or other records that may show that the Veteran served on the same ship as R.R., W.S., and/or B.R. for the time periods claimed.  

3.  Utilizing new procedures for determining an inland waterway, undertake all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways.  All such effort should be documented in the claims folder, and the Veteran should be informed of any negative results that are obtained.

4.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


